Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 1 of 27 PageID #: 1




SHAKED LAW GROUP, P.C.
Dan Shaked (DS-3331)
14 Harwood Court, Suite 415
Scarsdale, NY 10583
Tel. (917) 373-9128
Email: ShakedLawGroup@gmail.com
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 KAHLIMAH JONES, Individually and as the
 representative of a class of similarly situated persons,
                                                                Case No. 20-cv-3569
                                         Plaintiff,

                      - against -
                                                                CLASS ACTION COMPLAINT
 KAO USA INC. d/b/a Goldwell,

                                          Defendant.
 -----------------------------------------------------------X

        Plaintiff, KAHLIMAH JONES. (hereinafter “Plaintiff”), on behalf of herself and all others

similarly situated, by and through her undersigned attorney, hereby files this Class Action Complaint

against Defendant Kao USA Inc. d/b/a Goldwell (hereinafter “Kao” or “Defendant”), and states as

follows:

                                             INTRODUCTION

        1.       This class action seeks to put an end to systemic civil rights violations committed by

Defendant against deaf and hard-of-hearing individuals in New York State and across the United

States. Defendant denies deaf and hard-of-hearing individuals throughout the United States equal

access to the goods and services that it provides to non-disabled individuals, through

http://www.goldwell.com (hereinafter the “Website”) and related domains owned by Defendant.

Defendant provides a wide array of goods and services to the public through its Website. However,

the Website contains access barriers that make it difficult for deaf and hard-of-hearing individuals to

use the Website. In fact, the access barriers make it impossible for deaf and hard-of-hearing users to
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 2 of 27 PageID #: 2




comprehend the audio portion of videos that are posted on the Website. Defendant thus excludes the

deaf and hard of hearing from the full and equal participation in the growing Internet economy that is

increasingly a fundamental part of the common marketplace and daily living. In the wave of

technological advances in recent years, assistive technology is becoming an increasingly prominent

part of everyday life, allowing deaf and hard-of-hearing people to fully and independently access a

variety of services, including online videos.

        2.      Plaintiff, who currently lives in New York City, is a deaf individual. She brings

this civil rights class action lawsuit against Defendant for failing to design, construct, and/or own

or operate a website that is fully accessible to, and independently usable by, deaf and hard-of-

hearing people.

        3.      Approximately 36 million people in the United States are deaf or hard of hearing.

Many of these individuals require captioning to meaningfully comprehend the audio portion of

video content. Just as buildings without ramps bar people who use wheelchairs, video content

without captions excludes deaf and hard-of-hearing individuals. Closed captioning is a viewer-

activated system that displays text on, for instance, online videos, television programming, or

DVD movies. This is different from open captioning or subtitles, which are burned into the video

file and automatically displayed for everyone to see, such as subtitles in foreign language

movies. With closed captioning, deaf and hard-of-hearing individuals have the opportunity to

watch videos by reading the captioned text.

        4.      Deaf and hard-of-hearing people watch videos just as aurally capable people do. The

lack of closed captioning means that deaf and hard-of-hearing people are excluded from the rapidly

expanding Internet media industry and from independently accessing videos posted on the Website.

        5.      Despite readily available accessible technology, such as the technology in use at

other heavily trafficked websites, which makes use of closed captioning for hard-of-hearing

individuals, such as YouTube and Netflix, Defendant has chosen to post videos without closed
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 3 of 27 PageID #: 3




captioning, or with limited closed captioning, that are inaccessible to deaf and hard-of-hearing

individuals. Without closed captioning, deaf and hard-of-hearing people cannot comprehend the

audio portion of the videos on the Website.

        6.      By failing to make the Website accessible to deaf and hard-of-hearing persons,

Defendant is violating basic equal access requirements under both state and federal law.

        7.      Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the Americans with

Disabilities Act. Such discrimination includes barriers to full integration, independent living, and

equal opportunity for persons with disabilities, including those barriers created by websites and

other public accommodations that are inaccessible to deaf and hard-of-hearing individuals.

Similarly, New York state law requires places of public accommodation to ensure access to

goods, services, and facilities by making reasonable accommodations for persons with

disabilities.

        8.      Plaintiff was interested in learning about and purchasing hair care and hair color

products offered by Defendant. During August, 2020, Plaintiff visited the Website on numerous

occasions and browsed and intended to watch the product knowledge videos about hair care

products including the videos about Kerasilk and DualSenses and the videos about hair color

products including the videos about Color System and Pure Pigments amongst other videos

about defendant’s products and services on the Website. However, unless Defendant remedies

the numerous access barriers on the Website, Plaintiff and Class members will continue to be

unable to independently watch videos on the Website.

        9.      This complaint seeks declaratory and injunctive relief to correct Defendant’s policies

and practices to include measures necessary to ensure compliance with federal and state law, to

include monitoring of such measures, and to update and remove accessibility barriers on the Website

so that Plaintiff and the proposed Class and Subclass individuals who are deaf and hard of hearing
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 4 of 27 PageID #: 4




will be able to independently and privately view videos posted on the Website. This complaint also

seeks compensatory damages to compensate Class members for having been subjected to unlawful

discrimination.

                                    JURISDICTION AND VENUE

        10.       This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1331 and 42 U.S.C. § 12188, for Plaintiff’s claims arising under Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq., (“ADA”); and

        11.       28 U.S.C. § 1332, because this is a class action, as defined by 28 U.S.C §

1332(d)(1)(B), in which a member of the putative Class is a citizen of a different state than

Defendant, and the amount in controversy exceeds the sum or value of $5,000,000, excluding

interest and costs. See 28 U.S.C. § 1332(d).

        12.       This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367, over

Plaintiff’s pendent claims under the New York State Human Rights Law, N.Y. Exec. Law,

Article 15 (Executive Law § 290 et seq.) and the New York City Human Rights Law, N.Y.C.

Administrative Code § 8-101 et seq. (“City Law”).

        13.       Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1391(b)-(c) and 1441(a).

        14.       Venue is proper in the Eastern District of New York because a substantial part of

the acts and omissions giving rise to Plaintiff’s claims have occurred in the Eastern District of

New York. Specifically, Plaintiff attempted to browse and view videos on the Website in Kings

County. Defendant has been and is committing the acts alleged herein in the Eastern District of

New York and has been and is violating the rights of consumers in the Eastern District of New

York.

        15.       Several judges support the decision to place the venue in the district in which

Plaintiff tried and failed to access the Website. In Access Now, Inc. v. Otter Products, LLC, 280 F.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 5 of 27 PageID #: 5




Supp. 3d 287 (D. Mass. 2017), Judge Patti B. Saris ruled that “although the website may have been

created and operated outside of the district, the attempts to access the website in Massachusetts are

part of the sequence of events underlying the claim. Therefore, venue is proper in [the District of

Massachusetts].” Otter Prods., 280 F. Supp. 3d at 294. This satisfies Due Process because “the

harm—the barred access to the website—occurred here.” Otter Prods., 280 F. Supp. 3d at 293.

Additionally, in Access Now, Inc. v. Sportswear, Inc., No. 17-cv-11211-NMG, 2018 U.S. Dist.

LEXIS 47318 (D. Mass. Mar. 22, 2018), Judge Nathaniel M. Gorton stated that the defendant

“availed itself of the forum state’s economic activities by targeting the residents of the

Commonwealth . . . . Such targeting evinces a voluntary attempt to appeal to the customer base in the

forum.” Sportswear, No. 1:17-cv-11211-NMG, 2018 U.S. Dist. LEXIS 47318, at *11. Thus,

establishing a customer base in a particular district is sufficient cause for venue placement. Similarly,

in Plixer International, Inc. v. Scrutinizer GmbH, No. 2:16-cv-578-DBH, 2017 U.S. Dist. LEXIS

172355 (D. Me. Oct. 18, 2017), Judge D. Brock Hornby asserted that the “defendant can be said to

have wanted, if not targeted, business outside its home country” because it had “accepted recurrent

business from the United States in a substantial amount, and . . . it did so knowingly.” Plixer Int’l,

No. 2:16-cv-578-DBH, 2017 U.S. Dist. LEXIS 172355, at *13-15.

                                               PARTIES

        16.     Plaintiff is and has been at all times material hereto a resident of Kings County, State

of New York.

        17.     Plaintiff is legally deaf and a member of a protected class under the ADA, 42

U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR § 36.101 et

seq., the New York State Human Rights Law, and the New York City Human Rights Law.

Plaintiff cannot access the audio portion of a video without the assistance of closed captioning.

Plaintiff has been denied the full enjoyment of the facilities, goods, and services of the Website,

as a result of its accessibility barriers. Most recently in August 2020, Plaintiff attempted to watch
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 6 of 27 PageID #: 6




numerous product knowledge videos about defendant’s products on the Websites. The

inaccessibility of the Website has deterred her and Class members from watching videos on the

Website.

       18.     Defendant, Kao USA Inc., is a Delaware Foreign Business Corporation doing

business in New York with a principal place of business located in Cincinnati, OH.

       19.     The failure of Defendant to provide equal access to deaf and hard-of-hearing

individuals violates the mandate of the ADA to provide “full and equal enjoyment” of a public

accommodation’s goods, services, facilities, and privileges. Places of public accommodation

include, “place[s] of exhibition and entertainment,” “places[s] of recreation,” and “service

establishments.” 28 C.F.R. § 36.201 (a); 42 U.S.C. §12181 (7). Because the Website is a “place

of public accommodation,” denial of equal access to the videos available to hearing individuals

violates the ADA. Remedying that violation is critical to the ADA’s goal of providing people

with disabilities the same access that others take for granted. Accordingly, Plaintiff seeks

injunctive and declaratory relief to ensure that deaf and hard-of-hearing individuals have equal

access to the Website.

       20.     Plaintiff seeks full and equal access to the goods and services provided by

Defendant through the Website.

                              CLASS ACTION ALLEGATIONS

       21.     Plaintiff, on behalf of herself and all others similarly situated, seeks certification

of the following nationwide class pursuant to Rule 23(a) and 23(b)(2) of the Federal Rules of

Civil Procedure: “all legally deaf and hard-of-hearing individuals in the United States who have

attempted to access the Website and as a result have been denied access to the enjoyment of

goods and services offered by the Website during the relevant statutory period.”
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 7 of 27 PageID #: 7




       22.     Plaintiff seeks certification of the following New York subclass pursuant to Fed.

R. Civ. P. 23(a), 23(b)(2), and, alternatively, 23(b)(3): “all legally deaf and hard-of-hearing

individuals in New York State who have attempted to access the Website and as a result have

been denied access to the enjoyment of goods and services offered by the Website, during the

relevant statutory period.”

       23.     There are hundreds of thousands of deaf or hard-of-hearing individuals in New

York State. There are approximately 36 million people in the United States who are deaf or hard

of hearing. Thus, the persons in the Class are so numerous that joinder of all such persons is

impractical and the disposition of their claims in a class action is a benefit to the parties and to

the Court.

       24.     This case arises out of Defendant’s policy and practice of maintaining an

inaccessible website denying deaf and hard-of-hearing persons access to the goods and services

of the Website. Due to Defendant’s policy and practice of failing to remove access barriers, deaf

and hard-of-hearing persons have been and are being denied full and equal access to

independently browse and watch videos on the Website.

       25. There are common questions of law and fact common to the class, including without

limitation, the following:

       a. Whether the Website is a “public accommodation” under the ADA;

       b. Whether the Website is a “place or provider of public accommodation” under the laws

       of New York;

       c. Whether Defendant through the Website denies the full and equal enjoyment of its

       goods, services, facilities, privileges, advantages, or accommodations to people with

       hearing disabilities in violation of the ADA; and

       d. Whether Defendant through the Website denies the full and equal enjoyment of its
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 8 of 27 PageID #: 8




       goods, services, facilities, privileges, advantages, or accommodations to people with

       hearing disabilities in violation of the laws of New York.

       26.     The claims of the named Plaintiff are typical of those of the Class. The Class,

similarly to the Plaintiff, are deaf or hard of hearing, and claim that Defendant has violated the

ADA, and/or the laws of New York by failing to update or remove access barriers on the

Website, so it can be independently accessible to the Class of people who are legally deaf or hard

of hearing.

       27.     Plaintiff will fairly and adequately represent and protect the interests of the

members of the Class because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

to the members of the Class. Class certification of the claims is appropriate pursuant to Fed. R.

Civ P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to

the Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff and

the Class as a whole.

       28. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to Class members clearly predominate over questions

affecting only individual Class members, and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

       29.     Judicial efficiency will be served by maintenance of this lawsuit as a class action

in that it will avoid the burden that would be otherwise placed upon the judicial system by the

filing of numerous similar suits by people with hearing disabilities throughout the United States.

       30.     References to Plaintiff shall be deemed to include the named Plaintiff and each

member of the Class, unless otherwise indicated.

                                   FACTUAL ALLEGATIONS
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 9 of 27 PageID #: 9




       31.     Defendant operates the Website, which is an online information and sales website

concerning luxury hair care products and salons. The Website allows visitors to learn about the

different hair products sold by Defendant and used by Defendant in salons and see videos in

order to learn about the benefits and advantages of the hair care products, amongst other features.

The Website also offers a salon academy where visitors to the Website can enroll in hair

education classes for a fee. Millions of people across the United States visit the Website and

view the videos on the website.

       32.     The Website is a service and benefit offered by Defendant throughout the United

States, including New York State. The Website is owned, controlled and/or operated by

Defendant.

       33.     The Website allows users to learn about the various luxury hair care products,

learn about the benefits and advantages of the products and how to use and apply the products,

and watch videos about the products. Defendant’s videos are available with the click of a

mouse and are played through the Internet on computers, cell phones, and other electronic

devices.

       34.     This case arises out of Defendant’s policy and practice of denying the deaf and

hard of hearing full and equal access to the Website, including the goods and services offered by

Defendant through the Website. Due to Defendant’s failure and refusal to remove access barriers

to the Website, deaf and hard-of-hearing individuals have been and are being denied equal access

to the Website, as well as to the numerous goods, services and benefits offered to the public

through the Website.

       35.     Defendant denies the deaf and hard of hearing access to goods, services, and

information made available through the Website by preventing them from freely enjoying,

interpreting, and understanding the content on the Website.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 10 of 27 PageID #: 10




        36.     The Internet has become a significant source of information for conducting

 business and for doing everyday activities such as reading news, watching videos, etc., for deaf

 and hard-of-hearing persons.

        37.     The deaf and hard of hearing access videos through closed captioning, which is a

 transcription or translation of the audio portion of a video as it occurs, sometimes including

 description of non-speech elements. Except for a deaf or hard-of-hearing person whose residual

 hearing is still sufficient to apprehend the audio portion of the video, closed captioning provides

 the only method by which a deaf or hard-of-hearing person can independently access the video.

 Unless websites are designed to allow for use in this manner, deaf and hard-of-hearing persons

 are unable to fully access the service provided through the videos on the Website.

        38.     There are well-established guidelines for making websites accessible to disabled

 people. These guidelines have been in place for several years and have been followed

 successfully by other large business entities in making their websites accessible. The Web

 Accessibility Initiative (“WAI”), a project of the World Wide Web Consortium which is the

 leading standards organization of the Web, has developed guidelines for website accessibility,

 called the Web Content Accessibility Guidelines (“WCAG”). The federal government has also

 promulgated website accessibility standards under Section 508 of the Rehabilitation Act. These

 guidelines are readily available via the Internet, so that a business designing a website can easily

 access them. These guidelines recommend several basic components for making websites

 accessible, including but not limited to adding closed captioning to video content.

        39.     The Website contains access barriers that prevent free and full use by Plaintiff and

 other deaf or hard-of-hearing persons, including but not limited to the lack of closed captioning.

 This barrier is in violation of WCAG 2.1 Guideline 1.2.2, which mandates that video content

 contain captioning.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 11 of 27 PageID #: 11




        40. The Website contains important and useful videos that lack captioning. The videos

 contain important and useful information about specific products such as how long the products

 lasts, the number of washes, how to us, and the availability of the products. The first video that

 Plaintiff attempted to listen to was about the hair care product Kerasilk. The video contained

 important information about the product, narrated by Mark Leeson, Goldwell Global Creative

 Ambassador. The information provided in this video is not available anywhere else on the

 Website. This video did not contain closed captioning as can be seen from the screenshot taken

 on August 6, 2020:




        The second video that Plaintiff attempted to watch was about the hair care product

 DualSenses. The video provides important product information including the benefits of the

 product and how to take care of hair using the product, and is narrated by three Goldwell

 International Artists, Shane Bennett, Rebecca Hiele, and Agnes Westerman. The information

 provided in this video is not provided elsewhere. This video did not contain closed captioning

 as can be seen from the screenshot taken on August 6, 2020:
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 12 of 27 PageID #: 12




        The third video that Plaintiff attempted to watch on the Website was about Defendant’s

 color system and related color system products. The video, narrated by Rebecca Hiele,

 Goldwell International Artist, provides information about the company’s salons’ hair color

 services and how the hair color system products work. The information provided in this video is

 not available anywhere else on the Website. This video did not contain closed captioning as can

 be seen from the screenshot taken on August 6, 2020:
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 13 of 27 PageID #: 13




        The fourth video that Plaintiff attempted to watch on the Website was about Defendant’s

 hair color product called @Pure Pigments. The video, narrated by Goldwell International Artist,

 Rebecca Hiele, Rodica Hristu, and William Wilson, provides information about how @Pure

 Pigments works, the benefits of the product, and the technology behind the product. The

 information provided in this video is not available anywhere else on the Website. This video

 did not contain closed captioning as can be seen from the screenshot taken on August 6, 2020:
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 14 of 27 PageID #: 14




           These videos do not contain closed captioning. The lack of captioning prevents Plaintiff

 and other deaf or hard-of-hearing people from understanding the content of the videos, thus

 preventing them from learning about Defendant’s product and how to use them properly and

 safely.

           41.    Due to the Website’s inaccessibility, Plaintiff and other deaf or hard-of-hearing

 individuals must in turn spend time, energy, and/or money to apprehend the audio portion of the

 videos offered by Defendant. Some deaf and hard-of-hearing individuals may require an

 interpreter to apprehend the audio portion of the video or require assistance from their friends or

 family. By contrast, if the Website was accessible, a deaf or hard-of-hearing person could

 independently watch the videos and enjoy the services provided by Defendant as hearing

 individuals can and do.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 15 of 27 PageID #: 15




        42.     The Website thus contains access barriers which deny full and equal access to

 Plaintiff, who would otherwise use the Website and who would otherwise be able to fully and

 equally enjoy the benefits and services of the Website in New York State.

        43.     Plaintiff attempted to watch the videos listed above, amongst other videos on the

 Website, most recently on August 5, 2020 but was unable to do so independently because of the

 lack of closed captioning on the Website, causing it to be inaccessible and not independently

 usable by deaf and hard-of-hearing individuals.

        44.     As described above, Plaintiff has actual knowledge of the fact that the Website

 contains access barriers causing the Website to be inaccessible, and not independently usable by,

 deaf and hard-of-hearing individuals.

        45.     These access barriers have denied Plaintiff full and equal access to, and

 enjoyment of, the goods, benefits, and services of Defendant and the Website.

        46.     Defendant engages in acts of intentional discrimination, including but not limited

 to the following policies or practices:

        (a) constructing and maintaining a website that is inaccessible to deaf and hard-of-hearing

 Class members with knowledge of the discrimination; and/or

        (b) constructing and maintaining a website that is sufficiently intuitive and/or obviously

 inaccessible to deaf and hard-of-hearing Class members; and/or

        (c) failing to take actions to correct access barriers in the face of substantial harm and

 discrimination to deaf and hard-of-hearing Class members.

        47. Defendant utilizes standards, criteria, and methods of administration that have the

 effect of discriminating or perpetuating the discrimination of others.

                                   FIRST CAUSE OF ACTION

    (Violation of 42 U.S.C. § 12181, et seq. — Title III of the Americans with Disabilities Act)
                               (on behalf of Plaintiff and the Class)
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 16 of 27 PageID #: 16




         48.     Plaintiff realleges and incorporates by reference the foregoing allegations as if set

 forth fully herein.

         49.     Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182(a),

 provides that “No individual shall be discriminated against on the basis of disability in the full

 and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations

 of any place of public accommodation by any person who owns, leases (or leases to), or operates

 a place of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or

 criteria or methods of administration that have the effect of discriminating on the basis of

 disability.” 42 U.S.C. § 12181(b)(2)(D)(I).

         50.     Defendant operates a place of public accommodation as defined by Title III of

 ADA, 42 U.S.C. § 12181(7), a “place of education,” a “place of exhibition or entertainment,” a

 “place of recreation,” and “service establishments.”

         51.     Defendant has failed to make its videos accessible to individuals who are deaf or

 hard of hearing by failing to provide closed captioning for videos displayed on the Website.

         52.     Discrimination under Title III includes the denial of an opportunity for the person

 who is deaf or hard of hearing to participate in programs or services or providing a service that is

 not as effective as what is provided to others. 42 U.S.C. § 12182(b)(1)(A)(I-III).

         53.     Discrimination specifically includes the failure to provide “effective

 communication” to deaf and hard-of-hearing individuals through auxiliary aids and services,

 such as captioning, pursuant to 42 U.S.C. § 12182(b)(1)(A)(III); 28 C.F.R. § 36.303(C).

         54.     Discrimination also includes the failure to maintain accessible features of

 facilities and equipment that are required to be readily accessible to and usable by persons with

 disabilities. 28 C.F.R. §36.211.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 17 of 27 PageID #: 17




        55.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I), it is unlawful

 discrimination to deny individuals with disabilities or a class of individuals with disabilities the

 opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

 or accommodations of an entity.

        56.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

 discrimination to deny individuals with disabilities or a class of individuals with disabilities and

 the opportunity to participate in or benefit from the goods, services, facilities, privileges,

 advantages, or accommodations, which is equal to the opportunities afforded to other

 individuals.

        57.       Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II),

 unlawful discrimination includes, among other things, “a failure to make reasonable

 modifications in policies, practices, or procedures, when such modifications are necessary to

 afford such goods, services, facilities, privileges, advantages, or accommodations to individuals

 with disabilities, unless the entity can demonstrate that making such modifications would

 fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

 accommodations.”

        58.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

 discrimination also includes “a failure to take such steps as may be necessary to ensure that no

 individual with a disability is excluded, denied services, segregated or otherwise treated

 differently than other individuals because of the absence of auxiliary aids and services, unless the

 entity can demonstrate that taking such steps would fundamentally alter the nature of the good,

 service, facility, privilege, advantage, or accommodation being offered or would result in an

 undue burden.”
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 18 of 27 PageID #: 18




        59.     The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C. §

 12101 et seq., and the regulations promulgated thereunder. Individuals who are deaf and hard of

 hearing have been denied full and equal access to the Website have not been provided services

 that are provided to other patrons who are not disabled, and/or have been provided services that

 are inferior to the services provided to non-disabled patrons.

        60.     Defendant has failed to take any prompt and equitable steps to remedy its

 discriminatory conduct. These violations are ongoing.

        61.     Modifying its policies, practices, and services by providing closed captions to

 make its videos accessible to deaf and hard-of-hearing individuals would not fundamentally alter

 the nature of Defendant’s business, nor would it pose an undue burden to this flourishing

 company.

        62.     As such, Defendant discriminates, and will continue in the future to discriminate

 against Plaintiff and members of the proposed Class and Subclass on the basis of disability in the

 full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of the Website in violation of Title III of the Americans

 with Disabilities Act, 42 U.S.C. § 12181 et seq. and/or its implementing regulations.

        63.     Unless the Court enjoins Defendant from continuing to engage in these unlawful

 practices, Plaintiff and members of the proposed Class and Subclass will continue to suffer

 irreparable harm.

        64.      The actions of Defendant were and are in violation of the ADA and therefore

 Plaintiff invokes her statutory right to injunctive relief to remedy the discrimination.

        65.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        66.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

 and incorporated therein Plaintiff prays for judgment as set forth below.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 19 of 27 PageID #: 19




                                  SECOND CAUSE OF ACTION

               (Violation of New York State Human Rights Law, N.Y. Exec. Law,
     Article 15 (Executive Law § 292 et seq.) (on behalf of Plaintiff and New York subclass)

        67.      Plaintiff realleges and incorporates by reference the foregoing allegations as

 though fully set forth herein.

        68.      N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

 practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

 employee of any place of public accommodation . . . because of the . . . disability of any person,

 directly or indirectly, to refuse, withhold from or deny to such person any of the

 accommodations, advantages, facilities or privileges thereof.”

        69.      Defendant operates a place of public accommodation as defined by N.Y. Exec.

 Law § 292(9).

        70.      Defendant is subject to New York Human Rights Law because it owns and

 operates the Website. Defendant is a person within the meaning of N.Y. Exec. Law § 292(1).

        71.      Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

 remove access barriers to the Website, causing the videos displayed on the Website to be

 completely inaccessible to the deaf and hard of hearing. This inaccessibility denies deaf and

 hard-of-hearing patrons full and equal access to the facilities, goods and services that Defendant

 makes available to the non-disabled public.

        72.      Specifically, under N.Y. Exec. Law § 296(2)(c)(I), unlawful discriminatory

 practice includes, among other things, “a refusal to make reasonable modifications in policies,

 practices, or procedures, when such modifications are necessary to afford facilities, privileges,

 advantages or accommodations to individuals with disabilities, unless such person can

 demonstrate that making such modifications would fundamentally alter the nature of such

 facilities, privileges, advantages or accommodations.”
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 20 of 27 PageID #: 20




        73.     In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory

 practice also includes, “a refusal to take such steps as may be necessary to ensure that no

 individual with a disability is excluded or denied services because of the absence of auxiliary

 aids and services, unless such person can demonstrate that taking such steps would

 fundamentally alter the nature of the facility, privilege, advantage or accommodation being

 offered or would result in an undue burden.”

        74.     Defendant’s actions constitute willful intentional discrimination against the class

 on the basis of a disability in violation of the New York State Human Rights Law, N.Y. Exc.

 Law § 296(2) in that Defendant has:

 (a) constructed and maintained a website that is inaccessible to deaf and hard-of-hearing Class

 members with knowledge of the discrimination; and/or

 (b) constructed and maintained a website that is sufficiently intuitive and/or obvious that is

 inaccessible to deaf and hard-of-hearing Class members; and/or

 (c) failed to take actions to correct these access barriers in the face of substantial harm and

 discrimination to deaf and hard-of-hearing Class members.

        75.     Defendant has failed to take any prompt and equitable steps to remedy its

 discriminatory conduct. These violations are ongoing.

        76.     As such, Defendant discriminates, and will continue in the future to discriminate

 against Plaintiff and members of the proposed Class and Subclass on the basis of disability in the

 full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations and/or opportunities of the Website under § 296(2) et seq. and/or its

 implementing regulations. Unless the Court enjoins Defendant from continuing to engage in

 these unlawful practices, Plaintiff and members of the Subclass will continue to suffer

 irreparable harm.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 21 of 27 PageID #: 21




        77.     The actions of Defendant were and are in violation of New York State Human

 Rights Law and therefore Plaintiff invokes her right to injunctive relief to remedy the

 discrimination.

        78.     Plaintiff is also entitled to compensatory damages, as well as civil penalties and

 fines pursuant to N.Y. Exc. Law § 297(4)(c) et seq. for each and every offense.

        79.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        80.     Pursuant to N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

 forth and incorporated therein Plaintiff prays for judgment as set forth below.

                                   THIRD CAUSE OF ACTION

                  (Violation of New York State Civil Rights Law, NY CLS Civ R,
         Article 4 (CLS Civ R § 40 et seq.) (on behalf of Plaintiff and New York subclass)

         81.    Plaintiff realleges and incorporates by reference the foregoing allegations as

 though fully set forth herein.

        82.     Plaintiff served notice thereof upon the attorney general as required by N.Y. Civil

 Rights Law § 41.

        83.     N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

 this state shall be entitled to the full and equal accommodations, advantages, facilities and

 privileges of any places of public accommodations, resort or amusement, subject only to the

 conditions and limitations established by law and applicable alike to all persons. No persons,

 being the owner, lessee, proprietor, manager, superintendent, agent, or employee of any such

 place shall directly or indirectly refuse, withhold from, or deny to any person any of the

 accommodations, advantages, facilities and privileges thereof . . . . ”

        84.     N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

 disability, as such term is defined in section two hundred ninety-two of executive law, be

 subjected to any discrimination in his or her civil rights, or to any harassment, as defined in
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 22 of 27 PageID #: 22




 section 240.25 of the penal law, in the exercise thereof, by any other person or by any firm,

 corporation or institution, or by the state or any agency or subdivision.”

         85.     The Website is a public accommodations within the definition of N.Y. Civil

 Rights Law § 40-c(2).

         86.     Defendant is subject to New York Civil Rights Law because it owns and operates

 the Website. Defendant is a person within the meaning of N.Y. Civil Law § 40-c(2).

         87.     Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

 remove access barriers to the Website, causing videos on the Website to be completely

 inaccessible to the deaf and hard of hearing. This inaccessibility denies deaf and hard-of-hearing

 patrons full and equal access to the goods and services that Defendant makes available to the

 non-disabled public.

         88.     In addition, N.Y. Civil Rights Law § 41 states that “any corporation which shall

 violate any of the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each and

 every violation thereof be liable to a penalty of not less than one hundred dollars nor more than

 five hundred dollars, to be recovered by the person aggrieved thereby . . . . ”

         89.     Specifically, under N.Y. Civil Rights Law § 40-d, “any person who shall violate

 any of the provisions of the foregoing section, or subdivision three of section 240.30 or section

 240.31 of the penal law, or who shall aid or incite the violation of any of said provisions shall for

 each and every violation thereof be liable to a penalty of not less than one hundred dollars nor

 more than five hundred dollars, to be recovered by the person aggrieved thereby in any court of

 competent jurisdiction in the county in which the defendant shall reside . . . . ”

         90.     Defendant has failed to take any prompt and equitable steps to remedy its

 discriminatory conduct. These violations are ongoing.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 23 of 27 PageID #: 23




         91.     As such, Defendant discriminates, and will continue in the future to discriminate

 against Plaintiff and members of the proposed Class on the basis of disability are being directly

 or indirectly refused, withheld from, or denied the accommodations, advantages, facilities and

 privileges thereof in § 40 et seq. and/or its implementing regulations.

         92.     Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

 as well as civil penalties and fines pursuant to N.Y. Civil Law § 40 et seq. for each and every

 offense.

                                   FOURTH CAUSE OF ACTION

 (Violation of New York City Human Rights Law, N.Y.C. Administrative Code § 8-102, et seq.)
                        (on behalf of Plaintiff and New York subclass)

         93.     Plaintiff realleges and incorporates by reference the foregoing allegations as if set

 forth fully herein.

         94.     N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

 discriminatory practice for any person who is the owner, franchisor, franchisee, lessor, lessee,

 proprietor, manager, superintendent, agent or employee of any place or provider of public

 accommodation . . . [b]ecause of any person’s . . . disability . . . directly or indirectly . . . [t]o

 refuse, withhold from or deny to such person the full and equal enjoyment, on equal terms and

 conditions, of any of the accommodations, advantages, services, facilities or privileges of the

 place or provider of public accommodation.”

         95.     The Website is a public accommodation within the definition of N.Y.C.

 Administrative Code § 8-102.

         96.     Defendant is subject to City Law because it owns and operates the Website.

 Defendant is a person within the meaning of N.Y.C. Administrative Code § 8-102.

         97.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

 update or remove access barriers to the Website, causing the Website and the services integrated
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 24 of 27 PageID #: 24




 with the Website to be completely inaccessible to the deaf. This inaccessibility denies deaf

 patrons full and equal access to the facilities, goods, and services that Defendant makes available

 to the non-disabled public. Specifically, Defendant is required to “make reasonable

 accommodation to the needs of persons with disabilities . . . it is an unlawful discriminatory

 practice for any person prohibited by the provisions of [§ 8-107 et seq.] from discriminating on

 the basis of disability not to provide a reasonable accommodation to enable a person with a

 disability to . . . enjoy the right or rights in question provided that the disability is known or

 should have been known by the covered entity.” N.Y.C. Administrative Code § 8-107(15)(a).

         98.     Defendant’s actions constitute willful intentional discrimination against the class

 on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-107(4)(a) and §

 8107(15)(a) in that Defendant has: (a) constructed and maintained a website that is inaccessible

 to deaf and hard-of-hearing Class members with knowledge of the discrimination; and/or

 (b) constructed and maintained a website that is sufficiently intuitive and/or obvious that is

 inaccessible to deaf and hard-of-hearing Class members; and/or

 (c) failed to take actions to correct these access barriers in the face of substantial harm and

 discrimination to deaf and hard-of-hearing Class members.

         99.     Defendant has failed to take any prompt and equitable steps to remedy its

 discriminatory conduct. These violations are ongoing.

         100.    As such, Defendant discriminates, and will continue in the future to discriminate

 against Plaintiff and members of the proposed Class and Subclass on the basis of disability in the

 full and equal enjoyment of the goods, services, facilities, privileges, advantages,

 accommodations, and/or opportunities of the Website under § 8-107(4)(a) and/or its

 implementing regulations. Unless the Court enjoins Defendant from continuing to engage in
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 25 of 27 PageID #: 25




 these unlawful practices, Plaintiff and members of the Subclass will continue to suffer

 irreparable harm.

          101.   The actions of Defendant were and are in violation of City Law and therefore

 Plaintiff invokes his right to injunctive relief to remedy the discrimination.

          102.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

 fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense.

          103.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

          104.   Pursuant to N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

 procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set forth

 below.

                                    FIFTH CAUSE OF ACTION

                       (Declaratory Relief) (on behalf of Plaintiff and the Class)

          105.   Plaintiff realleges and incorporates by reference the foregoing allegations as if set

 forth fully herein.

          106.   An actual controversy has arisen and now exists between the parties in that

 Plaintiff contends, and is informed and believes that Defendant denies, that the Website contains

 access barriers denying deaf and hard-of-hearing individuals the full and equal access to the

 goods and services of the Website, which Defendant owns, operates, and/or controls, fails to

 comply with applicable laws including, but not limited to, Title III of the Americans with

 Disabilities Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C.

 Administrative Code § 8-107, et seq. prohibiting discrimination against the deaf and hard of

 hearing.

          107.   A judicial declaration is necessary and appropriate at this time in order that each

 of the parties may know their respective rights and duties and act accordingly.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 26 of 27 PageID #: 26




                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff requests relief as follows:

        a)      A preliminary and permanent injunction to prohibit Defendant from violating the

 Americans with Disabilities Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law § 296, et seq.,

 N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

        b)      A preliminary and permanent injunction requiring Defendant to take all the steps

 necessary to make the Website fully compliant with the requirements set forth in the ADA, and

 its implementing regulations, so that the Website is readily accessible to and usable by deaf and

 hard-of-hearing individuals;

        c)      A declaration that Defendant owns, maintains, and/or operates the Website in a

 manner which discriminates against the deaf and hard of hearing, and which fails to provide

 access for persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §

 12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and

 the laws of New York;

        d)      An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(2)

 and/or (b)(3), appointing Plaintiff as Class Representative, and her attorneys as Class Counsel;

        e)      Compensatory damages in an amount to be determined by proof, including all

 applicable statutory damages and fines, to Plaintiff and the proposed Subclass for violations of

 their civil rights under New York State Human Rights Law and City Law;

        f)      Plaintiff’s reasonable attorneys’ fees, statutory damages, expenses, and costs of

 suit as provided by state and federal law;

        g)      For pre- and post-judgment interest to the extent permitted by law; and

        h)      For such other and further relief which this court deems just and proper.
Case 1:20-cv-03569-RPK-SJB Document 1 Filed 08/07/20 Page 27 of 27 PageID #: 27




                                DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

 herself and all others similarly situated, demands a trial by jury on all questions of fact raised by

 the Complaint.

 Dated: Scarsdale, New York
        August 7, 2020
                                                    SHAKED LAW GROUP, P.C.
                                                    Attorneys for Plaintiff

                                                By: /s/Dan Shaked_________
                                                    Dan Shaked (DS-3331)
                                                    14 Harwood Court, Suite 415
                                                    Scarsdale, NY 10583
                                                    Tel. (917) 373-9128
                                                    e-mail: ShakedLawGroup@Gmail.com
